DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered.
Response to Amendment
Applicant has amended claim 1. Applicant has added claims 21 and 22. Claims 1, 7-13, 15, 21, and 22 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-13, 15, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 has been amended to recite “the absorbent core comprises an opposing pair of longitudinal side edges” (emphasis added) in lines 10 and 11. Claim 1 already recited “the absorbent core having a pair of longitudinal edges” in lines 7 and 8. It is unclear if the “longitudinal side edges” are intended to be a distinct element of the claimed absorbent article from the “longitudinal edges”. Furthermore, as best understood by the examiner, the phrase “longitudinal side edges” does not appear in the specification, especially in reference to the absorbent core comprising them. Applicant’s remarks cite support for the amendments to claim 1 as being able to be found on page 7, lines 25-30. This section recites “an absorbent core 42 having longitudinal edges 48”. Therefore, for the purpose of examination, the opposing pair of longitudinal side edges of the absorbent core were interpreted to be the same element as the longitudinal edges of the absorbent core.
Claims 7-13, 15, 21, and 22 are rejected under 35 U.S.C. 112(b) as indefinite as a result of their dependency upon claim 1. If the indefiniteness rejection of claim 1 is overcome, then the indefiniteness rejections of claims 7-13, 15, 21, and 22 will also be overcome.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 15, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimasa et al. (U.S. Patent Application Publication No. 2003/0088231) in view of Murota (U.S. Patent No. 6,563,013), Richards (U.S. Patent No. 4,059,114), and Levy (U.S. Patent No. 6,506,961).
Regarding claim 1, Yoshimasa discloses an absorbent article (Fig. 1, feat. 1) having a pair of longitudinal edges (1c, 1d), front and rear transverse edges (1a, 1b), a front end region (Fig. 1), a rear end region (Fig. 1), and a central region disposed between the front and rear end regions (Fig. 1), the absorbent article (1) comprising: a liquid pervious topsheet (4,5); a liquid impervious backsheet (3); an absorbent core (6) disposed between the topsheet (4,5) and the backsheet (3) at least in the central region (Fig. 3) and the rear end region (Fig. 3), the absorbent core (6) having a pair of longitudinal edges (6c, 6d), wherein the absorbent core comprises a topsheet-facing surface (Annotated Figure 2, feat. A) and a backsheet-facing surface (Annotated Figure 2, feat. B), wherein the topsheet-facing surface is in direct contact with the topsheet (Annotated Figure 2, feat. A), and wherein the absorbent core comprises an opposing pair of longitudinal side edges (6c, 6d); a pair of central side flaps (2, 2') each extending laterally outward from the corresponding longitudinal edge of the absorbent core in the central region; a pair of rear side flaps each extending laterally outward from the corresponding longitudinal edge of the absorbent core in the rear end region (Paragraph 0038; Paragraph 0045; 1b, 6b); a front channel (8) disposed in the front end region, wherein a widest portion of the front channel is in the front end region, and wherein the front channel (Fig. 1, feat. 8), wherein one or more of the front channel (Fig. 1, feat. 8), the pair of central channels, the rear channel outboard channel and the rear channel inboard channel, are disposed inboard of the longitudinal side edges of the absorbent core (Fig. 1 – the longitudinal side edges 6c and 6d extend across the length of 
    PNG
    media_image1.png
    408
    566
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Figure 2: Adapted from figure 2 of Yoshimasa. Feature A is the topsheet facing surface of the absorbent core 6, and Feature B is the backsheet facing surface of the absorbent core 6.)]the article, and the compressed groove 8 is inboard of them in the front of the article).

Yoshimasa does not disclose a pair of central side channels comprising a plurality of first areas and a plurality of second areas, each of the plurality of first areas having a thinner caliper than each of the plurality of second areas, wherein the plurality of first areas and the plurality of second areas repeat along a length of the channel, wherein each of the pair of central channels are connected to the front channel, wherein a spacing between the pair of central channels increases from the front end toward the central region, or a rear channel disposed in the rear end region, the rear channel being connected to the pair of central channels, the rear 
Murota teaches an absorbent article having channels compressed in the topsheet with multiple compression levels for efficient fluid communication to the absorbent core. Murota teaches that the channels comprise a plurality of first areas (Fig. 2, feat. 60) and a plurality of second areas (62), each of the plurality of first areas (60) having a thinner caliper than each of the plurality of second areas (Col. 7, lines 45-63), wherein the plurality of first area and the plurality of second areas repeat along a length of the channel (Fig. 1-2). Murota teaches that the first areas, which have a thinner caliper than the second areas, advantageously have a greater wicking strength than the less compressed second areas, which helps communicate fluid from the channel into the absorbent core (Col. 7, lines 57-61). Murota further teaches that including multiple portions of thinner and thicker caliper increases the surface area of the channel's surface, as well as the contact area between the topsheet and absorbent core, which improves fluid communication to the absorbent core (Col. 1, lines 46-63; Col. 8, lines 17-31).
However, Yoshimasa in view of Murota does not disclose a spacing between the pair of central channels that increases from the front end region toward the central region.
Richards teaches a garment shield (Abstract) comprising embossed channels (Figs. 1-3, feat. 15; Col. 4, lines 37-40). Richards teaches an embodiment that comprises a pair of channels in which a spacing increases from the front end toward the central region (Fig. 2, feat. 15) as an alternative to an embodiment that comprises a pair of channels in which a spacing decreases from the front end toward the central region (Fig. 3, feat. 15). Therefore, it would have been obvious to one of ordinary skill in the art prior to the invention being made to modify the article disclosed by Yoshimasa in view of Murota so that the pair of central channels comprise a spacing that increases from the front end toward the central region as taught by Richards.
Levy teaches an absorbent article with a plurality of concentric compressed channels in the topsheet that serve to prevent fluid leakage from the article, including a second channel disposed within the rear channel and inboard thereof (Col. 2, lines 36-43; Fig. 1, feat. 40B). Levy further teaches that concentric channels serve to separate the absorbent article into distinct absorbing areas that are effective at preventing fluid egress from the article (Col. 1, lines 25-30; Col. 2, lines 36-43). A plurality of channels in the rear end section of the article prevents fluid from leaking from the rear end of the article (Col. 5, lines 55 - 61). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Yoshimasa in view of Murota so that the rear channel comprises an outboard channel and an inboard channel, wherein the outboard channel is disposed more proximal to the longitudinal 
Regarding claim 15, Yoshimasa in view of Murota, Richards, and Levy discloses the absorbent article of claim 1.
As discussed above, Levy teaches that the channel comprises an inner ridge wall and an outer ridge wall, wherein the outer ridge wall is positioned at least 6 mm inboard of the longitudinal edges of the absorbent core (Col. 6, lines 14-35). Levy teaches that channels serve as barrier to fluid flow throughout the article and that peripherally positioned channels reduce fluid flow into the periphery of the absorbent core (Col. 5, lines 46-61). Levy additionally teaches that making the channels discontinuous and spacing adjacent channels 6 mm away from each other enables the peripheral areas of the absorbent core bounded by channels to effectively utilized (Col. 6, lines 14-35). 
Regarding claim 22, Yoshimasa in view of Murota, Richards, and Levy discloses the absorbent article of claim 1.
As discussed above, Richards teaches a garment shield (Abstract) comprising embossed channels (Figs. 1-3, feat. 15; Col. 4, lines 37-40). Richards teaches that embossed channels should not overlap the edges of the garment shield in order to prevent absorbent fluid from wicking off of the shield and therefore leaking (Col. 6, lines 20-24). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Yoshimasa, Murota, Richards, and Levy so that each of the front channel, the pair of central channels, the rear channel outboard channel and the rear channel inboard channel, are disposed inboard of the longitudinal side edges of the absorbent core in order to prevent absorbent fluid from wicking off the edge of the article as taught by Richards.
Claims 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshimasa et al. (U.S. Patent Application Publication No. 2003/0088231) in view of Murota (U.S. Patent No. 6,563,013), Richards (U.S. Patent No. 4,059,114), Levy (U.S. Patent No. 6,506,961), and Drevik et al. (International Application Publication WO 98/17218).
Regarding claim 7, Yoshimasa in view of Murota, Richards, and Levy discloses the absorbent article of claim 1. However, Yoshimasa in view of Murota, Richards, and Levy does not disclose a continuous support layer disposed between the topsheet and the backsheet in the rear end region, the continuous support layer extending across the rear end region from one of the pair of rear side flaps to the other of the pair of rear side flaps and extending outboard of the longitudinal edges of the absorbent core but inboard of the longitudinal edges 
Drevik teaches an absorbent article with a continuous support layer in at least one of the end portions of the article such that the end portions exhibit 15% to 25% higher stiffness than the crotch portion of the article (Page 4, lines 23-35). Drevik further teaches that the higher stiffness in the end portions improved the fit and shape stability of the article (Page 4, lines 28-31). Drevik teaches a continuous support layer disposed between the topsheet and the back sheet in the rear end region (Fig. 4, feat. 416; Page 5, lines 18-27; Claim 5), the continuous support layer extending across the rear end region from one of the pair of rear side flaps to the other of the pair of rear side flaps (410) and extending outboard of the longitudinal edges of the absorbent core (406) but inboard of the longitudinal edges of the absorbent article (401) such that the continuous support layer extend into at least a portion of the rear side flaps (410), and wherein the continuous support layer is absent in the central side flaps (426, 428). It would have been obvious to one of ordinary skill in the art prior to the claimed invention being made to include a continuous support layer disposed between the topsheet and the backsheet in the rear end region, the continuous support layer extending across the rear end region from one of the pair of rear side flaps to the other of the pair of rear side flaps and extending outboard of the longitudinal edges of the absorbent core but inboard of the longitudinal edges of the absorbent article such that the continuous support layer extends into at least a portion of the pair of rear side flaps, and wherein the continuous support layer is absent in the central side flaps as taught by Drevik in the absorbent article disclosed 
Regarding claim 8, Yoshimasa in view of Murota, Richards, Levy, and Drevik discloses the absorbent article of claim 7. Drevik further teaches that the article further comprises a uniform adhesive layer disposed between the continuous support layer and the backsheet in the rear end region, wherein the uniform adhesive layer uniformly bond the continuous support layer to the backsheet in the rear end region (Page 5, lines 18-27; Claim 5; Claim 8). As discussed above, Drevik teaches that the continuous support layer increases the stiffness of the end regions, which improves the fit and shape stability of the article (Page 4, lines 23-35). It would have been obvious to one of ordinary skill in the art prior to the claimed invention being made to include a uniform adhesive layer disposed between the continuous support layer and the backsheet in the rear end region of the article disclosed by Yoshimasa in view of Murota, Richards, Levy, and Drevik, wherein the uniform adhesive layer uniformly bonds the continuous support layer to the backsheet in the rear end region as taught by Drevik in order to obtain an absorbent article with improved fit and shape stability.
Regarding claim 9, Yoshimasa in view of Murota, Richards, Levy, and Drevik discloses the absorbent article of claim 7. Yoshimasa further discloses that the basis weight of the absorbent core of the article is preferably from 150 to 850 g/m2 so that the absorbent core is both capable of absorbing and retaining water, and so that it is not too thick and stiff such that it provides an uncomfortable foreign body sensation to the wearer (Paragraph 0103, lines 1-7). Yoshimasa further discloses that the absorbent core can be formed of fibrous nonwoven materials with a density of 0.05 to 0.2 g/cm3 (Paragraph 0101, lines 1-6; Paragraph 0102, lines 1-10). Drevik teaches that in embodiments in which a continuous support layer is attached on the side of the liquid impervious backsheet which is facing the absorbent body, the continuous support layer may comprise part of the absorbent body, and that the higher stiffness of the continuous support layer may be obtained by the absorbent body being more compressed in the end portions of the article (Page 5, lines 18-27). The instant specification indicates that a suitable continuous support layer can be formed from fibrous materials with a basis weight of 40-200 g/m2 and that such a continuous support layer would have a shear rigidity value of between 0.3 - 10.0 gf/cm-degree in a longitudinal direction (Page 10, lines 20-25; Page 11, lines 18-25). Because Yoshimasa teaches that if the basis weight of the absorbent core of the article is too high, then the wearer would experience an undesirable foreign body sensation, it would be obvious to one of ordinary skill in the art prior to the claimed invention to limit the basis weight of the absorbent core to 200 g/m2 and thus provide the continuous support layer with a shear rigidity value of between 0.3-10 gf/cm-degree in a longitudinal direction. Therefore, Yoshimasa in view of Murota, Richards, Levy, and Drevik discloses a continuous support layer which has a shear rigidity value of between 0.3 -10.0 gf/cm-degree in a longitudinal direction.
Regarding claim 10, Yoshimasa in view of Murota, Richards, Levy, and Drevik discloses the absorbent article of claim 7. As discussed above, Yoshimasa further discloses that the basis weight of the absorbent core of the article is preferably from 150 to 850 g/m2 so that the absorbent core is both capable of absorbing and retaining water, and so that it is not too thick and stiff such that it provides an uncomfortable foreign body sensation to the wearer (Paragraph 0103, lines 1-7). Yoshimasa further discloses that the absorbent core can be formed of fibrous nonwoven materials with a density of 0.05 to 0.2 g/cm3 (Paragraph 0101, lines 1-6; Paragraph 0102, lines 1-10). Drevik teaches that in embodiments in which a continuous support layer is attached on the side of the liquid impervious backsheet which is facing the absorbent body, the continuous support layer may comprise part of the absorbent body, and that the higher stiffness of the continuous support layer may be obtained by the absorbent body being more compressed in the end portions of the article (Page 5, lines 18-27). The instant specification indicates that a suitable continuous support layer can be formed from fibrous materials with a basis weight of 40-200 g/m2 and that such a continuous support layer would have a bending stiffness of 0.4-10.0 gf*cm2/cm in a longitudinal direction (Page 11, lines 3-25). Because Yoshimasa teaches that if the basis weight of the absorbent core of the article is too high, then the wearer would experience an undesirable foreign body sensation, it would be obvious to one of ordinary skill in the art prior to the claimed invention to limit the basis weight of the absorbent core to 200 g/m2 and thus provide the continuous support layer with a shear rigidity value of between 0.4-10.0 gf*cm2/cm in a longitudinal direction. Therefore, Yoshimasa in view of Murota, Richards, Levy, and Drevik discloses a continuous support layer which has a shear rigidity value of between 0.4-10.0 gf*cm2/cm in a longitudinal direction.
Regarding claim 11, Yoshimasa in view of Murota, Richards, Levy, and Drevik discloses the absorbent article of claim 10. As discussed above, Yoshimasa further discloses that the basis weight of the absorbent core of the article is preferably from 150 to 850 g/m2 so that the absorbent core is both capable of absorbing and retaining water, and so that it is not too thick and stiff such that it provides an uncomfortable foreign body sensation to the wearer (Paragraph 0103, lines 1-7). Yoshimasa further discloses that the absorbent core can be formed of fibrous nonwoven materials with a density of 0.05 to 0.2 g/cm3 (Paragraph 0101, lines 1-6; Paragraph 0102, lines 1-10). Drevik teaches that in embodiments in which a continuous support layer is attached on the side of the liquid impervious backsheet which is facing the absorbent body, the continuous support layer may comprise part of the absorbent body, and that the higher stiffness of the continuous support layer may be obtained by the absorbent body being more compressed in the end portions of the article (Page 5, lines 18-27). Because Yoshimasa teaches that if the basis weight of the absorbent core of the article is too high, then the wearer would experience an undesirable foreign body sensation, it would be obvious to one of ordinary skill in the art prior to the claimed invention to limit the basis weight of the absorbent core to 200 g/m2. Therefore, Yoshimasa in view of Murota, Richards, Levy, and Drevik discloses a continuous support layer that includes a nonwoven material having a basis weight of 40 – 200 g/m2.
Regarding claim 12, Yoshimasa in view of Murota, Richards, Levy, and Drevik discloses the absorbent article of claim 7. As discussed above, Yoshimasa further discloses that the basis weight of the absorbent core of the article is preferably from 150 to 850 g/m2 so that the absorbent core is both capable of absorbing and retaining water, and so that it is not too thick and stiff such that it provides an uncomfortable foreign body sensation to the wearer (Paragraph 0103, lines 1-7). Yoshimasa further discloses that the absorbent core can be formed of fibrous nonwoven materials with a density of 0.05 to 0.2 g/cm3 (Paragraph 0101, lines 1-6; Paragraph 0102, lines 1-10). Drevik teaches that in embodiments in which a continuous support layer is attached on the side of the liquid impervious backsheet which is facing the absorbent body, the continuous support layer may comprise part of the absorbent body, and that the higher stiffness of the continuous support layer may be obtained by the (Page 5, lines 18-27). Therefore, Yoshimasa in view of Murota, Richards, Levy, and Drevik discloses that the continuous support layer comprises a nonwoven material.
Regarding claim 13, Yoshimasa in view of Murota, Richards, Levy, and Drevik discloses the absorbent article of claim 7. Drevik further teaches that the continuous support layer is disposed between the backsheet and the absorbent core (Page 5, lines 18-27). It would have been obvious to one of ordinary skill in the art prior to the claimed invention being made to dispose the continuous support layer between the backsheet and the absorbent core, as taught by Drevik, of the absorbent article disclosed by Yoshimasa in view of Murota, Richards, Levy, and Drevik in order to create an article with improved fit and shape stability.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimasa et al. (U.S. Patent Application Publication No. 2003/0088231) in view of Murota (U.S. Patent No. 6,563,013), Richards (U.S. Patent No. 4,059,114), Levy (U.S. Patent No. 6,506,961), and Bissah et al. (U.S. Patent Application Publication No. 2003/0187419).
Regarding claim 21, Yoshimasa in view of Murota, Richards, and Levy discloses the absorbent article of claim 1. Yoshimasa in view of Murota, Richards, and Levy does not disclose that the absorbent core comprises a plurality of layers.
Bissah teaches a bunching resistant absorbent article (Abstract). Bissah teaches that the absorbent core of an absorbent article may have at least two absorbent layers with different stiffnesses in order to improve the bunching resistance of the absorbent article (Paragraphs 0017-0021). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by 
Response to Arguments
Applicant’s arguments, see pages 6 and 7 of Applicant’s Remarks, filed 11/03/2020, with respect to the rejections of claims 1 and 15 under 35 U.S.C. 103 as being unpatentable over Yoshimasa in view of Murota, Richards, and Levy have been fully considered and are not persuasive.
Applicant argues that Yoshimasa fails to disclose or teach the features of claim 1, especially “wherein the absorbent core comprises a topsheet-facing surface and a backsheet-facing surface, wherein the topsheet-facing surface is in direct contact with the topsheet, and wherein the absorbent core comprises an opposing pair of longitudinal side edges … wherein one or more of the front channel, the pair of central channels, the rear channel outboard channel and the rear channel inboard channel, are disposed inboard of the longitudinal side edges of the absorbent core.” Applicant notes that Yoshimasa teaches that the absorbent article is formed with a compressed groove 8 surrounding a liquid guide layer 7, and that because the periphery of the liquid guide layer 7 is surrounded by the compressed groove 8, menstrual blood given to the absorbent storage layer 6 from the liquid guide layer 7 hardly permeates the outer region of the absorbent storage layer beyond the compressed groove 9. However, Yoshimasa discloses that the liquid guide layer 7 is smaller than the absorbent core 6, and that the compressed groove surrounds the liquid guide layer (Fig. 1; Paragraphs 0047and 0053). While the liquid guide layer does lie between the absorbent core and the topsheet, it has a smaller surface area than the absorbent core and the topsheet, and therefore the absorbent (Fig. 1, feats. 6c, 6d, and 8). 
Applicant further argues that even if at least one of Murota, Richards, and Levy teaches the features of claim 1 absent from Yoshimasa, Yoshimasa teaches away from such modification because such modification would change the principle of operation of Yoshimasa and/or that such modification would render Yoshimasa unsatisfactory for its intended purpose.
This argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant fails to identify how Yoshimasa teaches away from such modification, what the principle of operation of Yoshimasa is and how modification would change it, or how modification would render Yoshimasa unsatisfactory for its intended purpose.
Applicant’s arguments, see pages, 7 and 8 of Applicant’s Remarks, filed 11/03/2020, with respect to the rejections of claims 7-13 under 35 U.S.C. 103 as being unpatentable over Yoshimasa in view of Murota, Richards, Levy, and Drevik have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781          


/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781